          Case 5:20-cv-00651-F Document 55 Filed 03/22/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA


STARR SURPLUS LINES INSURANCE                 )
COMPANY,                                      )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )      Case No. CIV-20-0651-F
                                              )
CUSHING HOSPITALITY, LLC,                     )
                                              )
             Defendant.                       )


                                JUDGMENT

      Based on the court’s rulings set out in the order entered today, judgment in
this declaratory judgment action is hereby entered in favor of plaintiff Starr Surplus
Lines Insurance Company and against defendant Cushing Hospitality, LLC.
      The order entered today declared as follows.
      Starr Surplus Lines Insurance Company has no obligation to indemnify CMP
Construction, Inc., and no obligation to pay the judgment that was obtained by
Cushing Hospitality, LLC, against CMP Construction, Inc., in state court. The state-
court judgment was entered on June 8, 2020, by The District Court of Payne County,
State of Oklahoma, in CJ-20-8. The state-court judgment confirmed an arbitration
award in favor of Cushing Hospitality, LLC. On that basis, the state court awarded
judgment to Cushing Hospitality, LLC, in the amount of $1,856,107.65. For the
reasons stated in this order, this federal court has determined and hereby declares
             Case 5:20-cv-00651-F Document 55 Filed 03/22/21 Page 2 of 2




that Starr Surplus Lines Insurance Company has no obligation to pay any portion of
that state-court judgment.
        DATED this 22nd day of March, 2021.




20-0651p010.docx




                                         2
